Case 1:21-cv-03904-JGK Document 15 Filed 05/26/21 Page 1 of 2

+Rubin, Fiorella, Friedman & Mercante LLP

Attorneys at Law
630 Third Avenue, 3rd Floor
New York, New York 10017
Telephone: (212) 953-2381 / Facsimile: (212) 953-2462

Direct Dial: (212) 447-4659
Email: sereenspan(@rubinfiorella.com

May 26, 2021

Via; ECF APPLICATION GRANTED

Honorable John G. Koeltl SO ORDERED -

United States District Court

Southern District of New York Mole

500 Peart Street ' youn ©. Koelll, LSD.
New York, New York 10007-1312? / 22 /: 2 |

 

Re: Nationwide Insurance Company & 59 South 4", LLC vy. United Specialty Ins. Co.

Case No.: 1:21-cv-03904-JGK
Our File No.: 1008.36738

Dear Judge Koeltl:

We represent plaintiffs, Nationwide Insurance Company and 59 South 4%, LLC
(hereinafter “Nationwide”), in this declaratory judgment action and submit this letter on behalf of

Nationwide and defendant United Specialty Insurance Company (“United Specialty”).

By letter dated May 19, 2021, the undersigned wrote to Your Honor asking that the Court
schedule a pre-motion conference in connection with plaintiffs’ proposed motion for summary
judgment. The parties have briefed their respective positions regarding plaintiffs’ proposed
motion by their letters dated May 19, 2021, May 20, 2021 and May 21, 2021. The Court has

graciously scheduled a conference for Tuesday, June 1, 2021, at 2:30pm.

By Docket Order (#7), the Court has directed that the parties submit a Rule 26(f) report

| ruling on the issue of whether the plaintiffs can file a summary judgment motion without any

| by May 28, 2021. The parties seek a stay of filing a joint Rule 26(f) report pending the court’s
| discovery taking place in this action.

Thank you for your attention to this matter.

Respectfully submitted,

 
Case 1:21-cv-03904-JGK Document 15 Filed 05/26/21 Page 2 of 2

Nationwide Insurance Company & 59 South 4", LLC v, United Specialty Ins. Co.
Case No.: 1:21-cv-03904-JGK
Page 2

RUBIN, FIORELLA, FRIEDMAN
& MERCANTE, LLP

By: Stewart B. Grieenspart
Stewart B. Greenspan, Esq.

630 Third Ave., 3rd Floor

New York, New York 10017

Email: SGreenspan@rubinfiorella.com
Tel.: 212-953-2381

Fax: 212-953-2462

Copy Via: ECP

Maria T. Ehrlich, Esq.

MARSHALL, CONWAY, BRADLEY, GOLLUB & WEISSMAN, P.C,
45 Broadway - Suite 740

New York, New York 10006

(646) 688- 7398

Email: mehrlich@mewpc.com

 

 

4819-9716-2988, v. 4
